t c summary opinion united_states tax_court gregory c and phyllis lam petitioners v commissioner of internal revenue respondent docket no 12153-00s filed date gregory c and phyllis lam pro sese margaret rigg for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure in petitioners’ federal_income_tax this court must decide whether petitioners are entitled to deduct expenses claimed on schedule c profit or loss from business and whether petitioners are liable for the accuracy-related_penalty under sec_6662 some of the facts in this case have been stipulated and are so found petitioners resided in san mateo california at the time they filed their petition during taxable_year petitioner gregory c lam petitioner purportedly was involved in three businesses project management photography and construction in connection with these businesses petitioners attached three schedules c profit or loss from business to their form_1040 u s individual_income_tax_return the deductions claimed on the schedule c relating to petitioner’s photography business are not at issue respondent disallowed deductions claimed on the other two schedules c because petitioners did not establish that the claimed expenses were paid_or_incurred during taxable_year or that the expenses were ordinary and necessary to petitioner’s businesses on the schedule c pertaining to petitioner’s project management business petitioner reported gross_income of dollar_figure and a net_loss of dollar_figure respondent disallowed deductions claimed on that schedule c for car and truck expenses of dollar_figure depreciation expense of dollar_figure and other expenses of dollar_figure on the schedule c pertaining to petitioner’s construction business petitioner reported gross_income of dollar_figure and a net_loss of dollar_figure respondent disallowed deductions claimed on that schedule c for car and truck expenses of dollar_figure depreciation expense of dollar_figure insurance expense of dollar_figure and other expenses of dollar_figure respondent contends that the documents offered by petitioner provide insufficient evidence to support the claimed deductions we agree sec_7491 is inapplicable here because petitioners have not complied with the requisite substantiation requirements sec_7491 sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business taxpayers however must maintain sufficient records to establish the amount of claimed deductions sec_6001 sec_1_6001-1 income_tax regs sec_274 imposes stringent substantiation requirements for the deduction of certain listed_property defined under sec_280f listed_property includes inter alia automobiles and computers sec_280f to deduct expenses for such listed_property including depreciation taxpayers must substantiate by adequate_records the following items the amount of each separate expenditure the listed property’s business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1 5t c i temporary income_tax regs fed reg date each element of an expenditure or use must be made at or near the time of the expenditure or use sec_1 5t c ii a temporary income_tax regs fed reg date moreover when sec_274 applies as here this court cannot rely on 39_f2d_540 2d cir to estimate the taxpayer’s expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner had no books of account or other records concerning his alleged businesses or any evidence of the expenditures in issue at trial petitioner had no reconstructed records to support his claimed deductions petitioner’s miscellaneous documents from third parties and some items from petitioner or his wife were not adequate to support any of his deductions petitioner relied on his own testimony it is well established that this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 87_tc_74 65_tc_87 we find petitioner’s testimony to be just that self-serving unverified and undocumented as such we conclude that petitioners have failed to establish that they are entitled to the deductions claimed on their schedules c under sec_162 much less under the strict standards of sec_274 as to the accuracy-related_penalty sec_6662 imposes a percent penalty on the portion of any underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1 b income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 on this record we conclude that petitioners are liable for the accuracy-related_penalty under sec_6662 as imposed by respondent petitioners have failed to provide any reasonable explanation or credible_evidence to substantiate entitlement to the claimed deductions such actions are not those of a reasonable and prudent person under the circumstances reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
